Citation Nr: 1603394	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  13-28 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a cerebrovascular accident with dementia and depression from January 1, 2011, to March 19, 2012.


REPRESENTATION

Appellant represented by:	Don E. Cupp, Agent


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Air Force from October 1962 to October 1984.  

The appellant is the Veteran's spouse.  In a May 2014 VA Form 21-555 (Certificate of Legal Capacity to Receive and Disburse Benefits), she was appointed as the Veteran's fiduciary because the Veteran was found to be incompetent for VA purposes in a March 2014 rating decision.  See 38 C.F.R. §§ 3.353(a), 13.55 (2015).  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  In that decision, the RO granted service connection for a cerebrovascular accident and assigned a 100 percent evaluation from June 7, 2010, and a 10 percent evaluation effective from Janaury 1, 2011.  

The Board notes that the Veteran had requested a hearing before a Veterans Law Judge in October 2013.  However, he later cancelled that request in a July 2014 statement.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).  

The Board further notes that the issue on appeal was originally characterized and certified to the Board as entitlement to an effective date earlier than March 19, 2012, for the assignment of a 100 rating for a cerebrovascular accident with dementia and depression.  However, the Board has recharacterized the issue on appeal as entitlement to an initial rating in excess of 10 percent for a cerebrovascular accident with dementia and depression from January 1, 2011, to March 19, 2012.  In this regard, the Board notes that the RO found that the appeal had stemmed from the Veteran's disagreement with the effective date of a 100 percent rating granted in a November 2013 rating decision.  However, upon review, the Board finds that the Veteran had disagreed with the initial rating assigned in the August 2012 rating decision, which the RO never addressed in a statement of the case (SOC).  In particluar, the Veteran stated in his September 2012 notice of disagreement that he disputed the determination by the RO that he did not have residuals from his cerebrovascular accident.  He asserted that his residuals included dementia, major depression, and headaches.  As discussed below, the rating criteria specifically state that the disability should be rated on residuals.  Thus, the Veteran clearly expressed disagreement with the initial rating assigned and that appeal remains pending.  However, in light of the fully favorable outcome in this case, it is unecessary to remand the issue for the issuance of a SOC. See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430  (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); cf. Brady v. Brown, 4 Vet. App. 203, 207   (1993) (a remand is unnecessary even where there is error on the part of VA, where such error was not ultimately prejudicial to the veteran's claim).  Therefore, the Board concludes that its jurisdiction extends to consideration of the issue of entitlement to a higher initial evaluation in this case and that the appellant will not be prejudiced by recharacterizing the issue on appeal. See 38 C.F.R. § 19.35 (2015) (providing that the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue).  

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  



FINDING OF FACT

For the period from January 1, 2011, to March 19, 2012, the Veteran's service-connected cerebrovascular accident with dementia and depression was productive of total occupational and social impairment.  


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for a cerebrovascular accident with dementia and depression for the period from January 1, 2011, to March 19, 2012, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.27, 4.124a, 4.126, 4.130, Diagnostic Code 8008-9326 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

In the decision below, the Board has granted the Veteran's initial rating claim for a cerebrovascular accident with dementia and depression to 100 percent for the period from January 1, 2011, to March 19, 2012.  Accordingly, regardless of whether the notice and assistance requirements have been met with regard to this initial rating issue, no harm or prejudice to the Veteran has resulted.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.
Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as in this case, where the question for consideration is the propriety of the initial rating assigned, evaluation of the evidence since the effective date of the grant of service connection is required.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  The relevant time period for consideration in a claim for an increased initial disability rating is the period beginning on the date that the claim for service connection was filed.  Moore v. Nicholson, 21 Vet. App. 211, 216-17 (2007).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson 12 Vet. App. at 126-27.

The Board must also assess the competence and credibility of lay statements and testimony.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  In increased rating claims, a veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  A veteran, his family, and his friends are uniquely suited to describe the severity, frequency, and duration of his service-connected CVA with dementia and depression.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  

In an August 2012 rating decision, the RO granted service connection for a cerebrovascular accident and assigned a 100 percent evaluation from June 7, 2010, and a 10 percent evaluation effective from January 1, 2011.  It was specifically noted in that rating decision that higher evaluations are based on more severe residuals.

In a September 2012 notice of disagreement, the Veteran disagreed with the initial 10 percent disability rating assigned for his service-connected cerebrovascular accident.  He asserted that he had residuals that included dementia and depression.  

The RO later issued a November 2012 rating decision in which it granted service connection for dementia and depression as secondary to his service-connected cerebrovascular accident.  However, the RO rated the cerebrovascular accident, dementia, and depression as one disability, based on the language of 38 C.F.R. § 4.124a, Diagnostic Code 8008.  

Specifically, the Veteran's service-connected cerebrovascular accident with dementia and depression is currently rated under 38 C.F.R. § 4.124a, Diagnostic Code 8008-9326, thrombosis of the brain vessels with residuals of a neurocognitive disorder.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen (that is, basis first, the residual always come second).  38 C.F.R. § 4.27.

The Board does acknowledge that the Veteran's disability rating for his service-connected cerebrovascular accident was reduced from 100 to 10 percent from January 1, 2011, to March 19, 2012, during the appeal.  Regardless, the Court and Federal Circuit Court have held that the assignment of a staged rating which includes a higher evaluation followed by a lower evaluation does not require application of the reduction notice rule.  The procedural protections regarding reduction of stabilized evaluations under 38 C.F.R. § 3.344 only apply to prospective rating reductions and are inapplicable to retroactively assigned staged disability ratings that are assigned as part of an initial or increased disability evaluation.  Thus, the provisions of 38 C.F.R. § 3.344 do not apply to reductions in staged ratings.  See Singleton v. Shinseki, 23 Vet. App. 376 (2010); Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

As noted above, the Veteran disagrees with the 10 percent rating assigned for his service-connected cerebrovascular accident with dementia and depression for the time period from January 1, 2011, to March 19, 2012.  He seeks a 100 percent rating.  

Beginning in early January 2011 at the time of his second CVA, the Veteran, his family members, and his friends believe he exhibited total occupational and social impairment from his depression and dementia due to his cerebrovascular accident.  It has been asserted that the 100 percent rating was factually ascertainable from early January 2011 under Diagnostic Code 9326 for a neurocognitive disorder due to a medical condition.  Specifically, beginning in early January 2011, they indicate that the Veteran exhibited severe memory loss, a lack of spatial orientation, no desire to maintain personal hygiene, an inability to interact in a social setting, an inability to manage financial affairs, and an inability to perform activities of daily living without assistance.  They have maintained that these severe residuals have had a devastating impact on his quality of life.  See September 2012 NOD; October 2013 VA Form 9; October 2013 statement from spouse; July 2014 statement from agent.   

Under Diagnostic Code 8008, thrombosis of brain vessels is assigned a 100 percent rating for the first six months following the incident. Thereafter, the disability is rated based on its residuals, with a minimum 10 percent rating to be assigned.  38 C.F.R. § 4.124a.

A note to Diagnostic Codes 8000-8025 states that determinations as to the presence of residuals not capable of objective verification must be approached on the basis of the diagnosis recorded; subjective residuals will be accepted when consistent with the disease and not more likely attributable to other disease or no disease.  It is of exceptional importance that, when ratings in excess of the prescribed minimum ratings are assigned, the diagnostic codes utilized as bases of evaluation be cited, in addition to the codes identifying the diagnoses.  38 C.F.R. § 4.124a.

Mental disorders are evaluated under the general rating formula for mental disorders, a specific rating formula presented under 38 C.F.R. § 4.130.  In addition, the fifth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5) provides guidance for the nomenclature employed within 38 C.F.R. § 4.130. 

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Diagnostic and Statistical Manual (Fifth Edition) (the DSM-5).  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted as final, without change, this interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board on or before August 4, 2014.  See Schedule for Rating Disabilities - Mental Disorders and Definition of Psychosis for Certain VA Purposes, 80 Fed. Reg. 14,308 (March 19, 2015).  In the present case, the RO certified the Veteran's appeal to the Board in October 2014, which is after August 4, 2014.  Thus, the amended 38 C.F.R. § 4.125 conforming to the DSM-5 is applicable in the present case.  

When evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

As provided by the General Rating Formula, under Diagnostic Code 9326 for a neurocognitive disorder due to a medical condition, a 100 percent rating is in order when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.   38 C.F.R. § 4.130.   

A veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  Id.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan, 16 Vet. App. at 442.

The Federal Circuit has clarified that the General Rating Formula for Mental Disorders requires not only (1) sufficient symptoms of the kind listed in the percentage requirements, or others of similar severity, frequency, or duration, but also (2) that those symptoms cause the level of occupational and social impairment specified in the regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit endorsed an approach whereby the Board would identify the symptoms associated with the service-connected mental health disability, determine whether they are of the kind enumerated in the regulation, and if so, assess whether they result in the level of occupational and social impairment specified by a particular rating.  Id.  Reading §§ 4.126 and 4.130 together, it is evident that the "frequency, severity, and duration" of a veteran's symptoms must play an important role in determining his disability level.  Id. at 117.  

At the outset, the Board observes that review of the rating schedule discloses no diagnostic code that more appropriately reflects the disability at issue.  The disability will therefore be rated under Diagnostic Code 8008-9326.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an initial 100 percent rating is warranted for a cerebrovascular accident with dementia and depression from January 1, 2011, to March 19, 2012, under Diagnostic Code 8008-9326.  38 C.F.R. § 4.7.  During this time period, the Veteran's service-connected cerebrovascular accident with dementia and depression was productive of psychiatric and neurocognitive symptoms more nearly approximating total occupational and social impairment, warranting a 100 percent rating.  See 38 C.F.R. § 4.130.  In making this determination, the Board has reviewed both the medical and lay evidence of record.  

Specifically, the following evidence supports a 100 percent rating from January 1, 2011 to March 19, 2012:

A March 2011 VA examiner noted that the Veteran was withdrawn and depressed.  He had memory loss, decreased concentration, poor social interactions, and a lack of stamina.  He was also unable to perform any activities of daily living.  A cerebral infarct was confirmed upon a VA computed tomography (CT) scan dated in March 2011.  

A March 2011 private examination report indicated that Veteran had dementia from multiple ischemic strokes.  The physician noted that the Veteran needed to be watched over because he tended to go outside the house, thereby making him prone to accidents.  

A June 2012 lay statement from the Veteran's wife indicated that, after his January 2011 stroke, there were "drastic changes" that occurred in the Veteran's physical, psychological, and mental state.  She indicated that the Veteran's stroke affected his short and long-term memory and noted that could not recall various incidents or events.  During his hospitalization in January 2011 and again in February 2011, it appeared as though his behavior was reduced to that of a child. For example, he would chew on the blankets, continuously pull out his intravenous needle, and remove the EKG patches from his chest and place them in his mouth.  He also wanted to sleep on the floor in the comfort room.  She further stated that he no longer showed any desire for attending to his personal hygiene and required her assistance during bathing, toileting, feeding, and dressing, to include taking his medications on time.  Whenever the Veteran wondered even a block away from his house, he became lost, disoriented, and unable to find his way back home without assistance.  When talking with him, it was difficult to understand what the Veteran as trying to convey, and he tended to ask the same questions over and over.  He continuously demonstrated a lack of spatial orientation, and he did not know the day, month, or time.  The Veteran's wife stated that this symptomatology began in January 2011 after his second stroke.  

A June 2012 statement from the Veteran's stepson indicated that the Veteran did not interact socially once he suffered a stroke in January 2011.  He stated that there was an extremely noticeable change in the Veteran's behavior and actions.  His stepson could no longer bring friends over to visit, and he had to talk to them from outside the home gate.  Additionally, the Veteran no longer allowed any cooking in the house and moved the television into the patio area.  No one was allowed to turn on the television until late in the evening after the Veteran went to sleep.  It was noted that the Veteran and his stepson used to be able to talk about various situations and experiences, but his stepson stated that he can no longer understand him or even relate to him as he once was able to do.  The Veteran exhibited bizarre behavior, such as not allowing any lights to be turned on in the house for anymore than a few minutes for fear that lighting may strike.  His stepson also noted that the Veteran's stroke and heart attack have reduced him to staying home all the time with no social contact with the people he once interacted with.  If he decides to walk outside the house for whatever reason, his family has to stay near him for fear he may lose his way back home.  In addition, the family has to assist the Veteran with nearly all the basic functions of daily living, such as bathing, dressing, feeding and grooming, to include administering his scheduled medications. 

A June 2012 statement from the Veteran's neighbor indicated that, prior to the Veteran's January 2011 stroke and heart attack, he was friendly and communicated easily.  However, a few weeks subsequent to the January 2011 stroke and heart attack, his neighbor tried to communicate with him, but it appeared as though the Veteran was not fully oriented as to where he was or even knew who the neighbor was.  It was stunning to the neighbor because they had known each other for 15 years.  Since January 2011, the Veteran has never been the same person.  Whenever his neighbor would see him, he would not say anything and just go back into his house.  The neighbor was also shocked to see that that the Veteran made his stepson and any other relatives or friends sleep out front of their house in a small open-air rest shed.  She also observed his entire family cooking in a makeshift kitchen in their patio or fenced in carport area and no longer in their house.  It was clear to his neighbor that the Veteran was a changed person after his January 2011 stroke.  

An October 2012 VA psychiatrist indicated that the Veteran demonstrated memory loss, decreased concentration, poor social interaction, and a lack of stamina, with a profound effect on his daily activities.  It was note he had an inability to perform any of the activities of daily living.  The examiner remarked that these residuals began occurring immediately following the Veteran's stroke in January 2011. 

A September 2013 VA psychiatric examination report indicated that the Veteran demonstrated total occupational and social impairment due to his service-connected dementia and depression from his cerebrovascular accident.  He was deemed incapable of managing his financial affairs.  

The Veteran has also submitted a September 2012 notice of disagreement, October 2013 VA Form 9, and a July 2014 statement from his agent asserting that he exhibited total occupational and social impairment from his depression and dementia due to his cerebrovascular accident since January 2011.  

Overall, the Board finds the lay statements to be competent and credible as to the Veteran's total occupational and social impairment from his cerebrovascular accident with dementia and depression beginning in January 2011.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303, 307-09 (2007).  Although these lay statements are dated after January 2011, it is possible for evidence to demonstrate that the Veteran suffered from the symptoms of a disability or rating level earlier than the date of the examination, opinion, or diagnosis.  See DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011) (holding that "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition" (citing 38 U.S.C. § 5110(a)).  In other words, the Veteran's residual dementia and depression from his stroke can be factually ascertained from early January 2011 based on the competent and credible medical and lay evidence of record.      

The Board acknowledges that the March 2011 VA examiner noted the Veteran's wife reported the Veteran can still communicate well and manage his own financial affairs.  He had no residual motor deficits at that time, and his cognitive skills remained intact.  However, the VA examiner also remarked the Veteran was unable to perform any activities of daily living due to memory loss.  Thus, it appears the March 2011 VA examiner's conclusions were inconsistent or unclear.  Moreover, the Veteran and his wife have stated that there was some confusion about what information was conveyed to the March 2011 VA examiner due to language barriers.  See October 2013 VA Form 9.  

In summary, the evidence supports a 100 percent rating for the Veteran's cerebrovascular accident with dementia and depression from January 1, 2011, to March 19, 2012.  38 C.F.R. § 4.3.  It is not necessary to further stage the Veteran's disability, as he is now entitled to a 100 percent rating for the entire appeal period.  Fenderson, 12 Vet. App at 126.

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, because the Board is granting the maximum 100 percent rating for the Veteran's cerebrovascular with dementia and depression from January 1, 2011, to March 19, 2012, the issue of entitlement to a higher rating on an extra-schedular basis during this period is moot, as no higher rating above 100 percent is possible.  See 38 C.F.R. § 3.321(b)(1).


ORDER

Subject to the provisions governing the award of monetary benefits, an initial 100 percent rating is granted for a cerebrovasculr accident with dementia and depression from January 1, 2011, to March 19, 2012. 



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


